DETAILED ACTION
	
Invitation to Participate in DSMER Pilot Program
Applicant has accepted participation in the DSMER Pilot Program.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Amendments to the claims filed 9/06/2022 have been considered.
Claims 1-10 are under examination.

Information Disclosure Statement
The IDS filed 7/08/2018 has been considered by the Examiner.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to JP2018-169832 filed 09/11/2018. Claims 1-10 are given benefit of priority.
Claim Rejections - 35 USC § 101
The instant rejection is maintained from the Office Action of 6/07/2022 and modified in view of Amendments filed 9/06/2022.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Step 1: Process, Machine, Manufacture or Composition
Claims 6-10 are drawn to a method.
Claims 1-5 are drawn to a device comprising a defining unit, assigning unit, a limiting unit and an arithmetic unit. 

Step 2A Prong One: Identification of an Abstract Idea
The claims 1 and 6 recite:
1. Defining a lattice space that is a collection of lattices n compound groups are sequentially arranged. The instant step reads on an abstract idea. Representing compound groups with a lattice is a mathematical concept and can be performed by the human mind. 
2. Generate a limited lattice space that is a space created by eliminating,  from the lattice space, undesirable regions for the next compound group to be arranged based on a space limiting parameter L that is less than n. The instant step reads on an abstract idea. Arranging a lattice and generating a limited space by eliminating regions can be performed by the human mind with paper/pen or as a mathematical concept. A  lattice is a mathematical concept.
3. Assigning a bit to each of lattice points, to which each of the compound groups can be arranged, in the limited lattice space. This step reads on an abstract idea. Assigning bits to points in a lattice can be performed as mental process or with a mathematical equation representing the positions on a lattice.
4. obtaining an Ising model of the compound by setting parameters of Hone, Hcon, Holap and Hpair as recited. This limitation reads on a mental and mathematical concept of setting Ising model parameters and is therefore an abstract idea. Equations for each of the parameters is found in par. 0126 to 0140 of the specification.
5. Calculating an entire energy E(x) of the compound based on E(x) = H = Hone + Hcon + Holap + Hpair. This step reads on a mathematical concept of calculating the total energy of the Ising model based four different types of interaction energies. The step is an abstract idea.
6. Converting the entire energy to an energy formula of the Ising model and performing a ground state search on an Ising model obtained through conversion based on restriction conditions related to each of the lattice points according to simulated annealing, to thereby calculate minimum energy of the Ising model. This step is an abstract idea because it is a mathematical concept of calculating energy and solving for the energy states in an Ising model. The step can be performed by the human with mathematical equations.
The references cited herein are to evidence that the Ising model is a mathematical concept and representing a protein with a lattice model is also a mathematical concept. 
Copra et al. (The American Mathematical Monthly vol. 94 (1987) pages 937-959) teach an introduction to the Ising model in one, two and three dimensions (page  938) where positions in a lattice are mathematical concepts with the energy of the system defined by the Hamiltonian which is an mathematical concept (page 940).
 	Huang, Statistical Mechanics (John Wiley and Sons, 1987; Chapter 14 “The Isang Model” page 341-367) evidences the mathematical concepts which are the Ising lattice model and associated energies (page 341-342) expressed as mathematical formulas relating the positions on the lattice (page 343).
Dependent claims 2-5 and 7-10 are drawn to further mathematical concepts and mental process steps that limit the device of claim 1 and the process of independent claims 1 and 6; the dependent claims are also judicial exceptions.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the exception into a practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only limitations in addition to the judicial exception are the computer and device. The computer and device read on generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's reply filed 9/06/2022 accepts the invitation to participate in the Deferred Subject Matter Eligibility Program. In accordance with the program, arguments regarding the 35 USC 101 rejection have not been included in their response.
Applicants have amended the claims and those amendments have been considered. The above rejection has been modified to address amendments filed 9/06/2022. However, these amendments do not overcome the 35 USC 101 rejection. The above rejection is therefore being maintained.

Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claims 1-5 under 35 U.S.C. 112, first paragraph are withdrawn in view of Applicant’s amendments of 9/06/2022.

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s amendments filed 9/06/2022.

Claim Rejections - 35 USC § 103
The rejection of claims 1-10 under 35 U.S.C. 103(a) as being unpatentable over Li et al. (Computer Physics Communications, vol. 182 (2011) pages 1896-1899) in view of Babbush et al. (IDS filed 8/07/2019) are withdrawn in view of Applicant’s amendments filed 9/06/2022.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635